Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification of 3/9/22 is entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas A. Isenbarger on 3/29/22.
Examiner’s amendment to the specification:
In page 57, last line, delete “(www.”, and substitute therefor  ---( ---. 
Examiner’s Amendment to Claims:

Cancel claims 22-23.

In claim 221, line 1, delete “a low-copy number” and substitute therefor --- an ori2 ---.


The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5,10, 14, 19, 21, 25, 29, 71-73,141-142,146 and 219-223 are directed to an expression vector comprising a first promoter and a second promoter flanking a cloning site, wherein the first promoter and second promoter direct transcription toward each other and in opposite directions, kits and host cells comprising said product.

Since said expression vector is both novel and non-obvious, kits and host cells comprising said product are also novel and non-obvious.
Claims 1-2, 5,10, 14, 19, 21, 25, 29, 71-73,141-142,146 and 219-223 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656